 



EXHIBIT 10.2

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED AS *. A COMPLETE, UNREDACTED VERSION OF THIS EXHIBIT
HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Execution Copy

FORMATION AND SHAREHOLDERS AGREEMENT

     This FORMATION AND SHAREHOLDERS AGREEMENT (“Agreement”) is made as of
April 5, 2005, by and among stART Licensing, Inc., a Delaware corporation (the
“Company”), Exeter Life Sciences, Inc., an Arizona corporation (“Exeter”) and
Geron Corporation, a Delaware corporation (“Geron”) (each of Exeter and Geron, a
“Shareholder” and, together, the “Shareholders”; each of the Shareholders and
the Company, a “Party” and, collectively, the “Parties”).

RECITALS

     A. The Shareholders wish to form an entity for the purpose of managing
their Intellectual Property interests and related rights in the Field.

     B. Exeter has formed and wholly owns the Company. At the Closing (as
defined below) Geron wishes to contribute certain assets into the Company in
exchange for shares in the Company. Exeter wishes to contribute certain assets
and cash into the Company in exchange for additional shares of the Company’s
common stock.

     C. The Shareholders now desire to make such contributions to the Company,
and the Company desires to accept such contributions, in each case on the terms
set forth herein, and the Shareholders wish to set forth certain understandings
with respect to the management and operation of the Company.

     NOW THEREFORE, for valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties hereby agree as follows:

AGREEMENT

1. Definitions

     1.1 “Acquisition Preferred Stock” is defined in Section 3.2(d).

     1.2 “Affiliate” means any Person: (a) that is controlled by, controls, or
is under common control with a Party (collectively, a “Controlled Person”); or
(b) that is controlled by, controls, or is under common control with any such
Controlled Person, in each case for so long as such control continues. For
purposes of this definition, “control” shall mean the possession, directly or
indirectly, of power to direct or cause the direction of management or policies

Confidential

1



--------------------------------------------------------------------------------



 



(whether through ownership of securities or other ownership interests, by
contract or otherwise), provided however, that two companies shall not be deemed
to be under common control by virtue of the possession by one Person of such
power with respect to both companies if (i) such Person exercises such power
solely through delegates, e.g., members of the board of directors of each such
company, and (ii) the delegates for the two companies are different, and (iii)
neither the delegates nor the Person attempts to coordinate the exercise of such
power by the two delegates. For the purpose of this Agreement, the Company shall
not be considered an “Affiliate” of either Shareholder.

     1.3 “Annual Plan” means an executive-level business operations plan that
sets forth in reasonable detail: (a) the Company’s current operational status;
(b) the Company’s performance goals for the next succeeding fiscal year,
including business development, sales, and marketing goals; (c) a comparative
description of the Company’s business results for the previous year and its
performance goals for the next fiscal year; (d) a budget (including, anticipated
revenues and expenses of the Company, and assumptions for such anticipated
revenues and expenses) for the next fiscal year; (e) an expenditure budget,
including details of the anticipated capital expenditures, borrowing
requirements, a cash-flow forecast consistent with the above-capital
expenditures, revenues and expenses) for the upcoming fiscal year; (f) any
financing or capital requirements necessary to achieve the Company’s business
and operational goals for the next fiscal year; and (g) the identity of any
Exeter Affiliate proposed to act as a contractor for or otherwise provide
services to the Company, together with a budget for amounts to be paid to each
Exeter Affiliate, such a plan to be as approved each year and revised from time
to time by the Board.

     1.4 “Applicable Law” means, as to any Person, any statute, law, rule,
regulation, directive, treaty, judgment, order, decree or injunction of any
Governmental Authority that is applicable to or binding upon such Person or any
of its properties.

     1.5 “* Acquisition” is defined in Section 3.2(d).

     1.6 “Bankrupt Party” is defined in Section 8.2.

     1.7 “Board” means the board of directors of the Company.

     1.8 “Breaching Party” is defined in Section 8.2.

     1.9 “Bylaws” means the bylaws of the Company substantially in the form of
attached Exhibit 1.9, as amended from time to time.

     1.10 “Business” is defined in Section 2.

     1.11 “Business Day” means a day on which commercial banks in both Arizona
and California are generally open to conduct their regular banking business.



--------------------------------------------------------------------------------

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Confidential

2



--------------------------------------------------------------------------------



 



     1.12 “Certificate” means the certificate of incorporation of the Company
substantially in the form of attached Exhibit 1.12, as amended from time to
time.

     1.13 “Change of Control” means a Party’s (i) sale, lease, or other
disposition of all or substantially all of its assets, rights or businesses or
license or sale of substantially all of its intellectual property, or the
acquisition of a Party by, or merger, consolidation, reorganization, business
combination of a Party into or with another entity in which the stockholders of
a Party immediately prior to such acquisition, merger, consolidation,
reorganization or business combination do not own a majority of the outstanding
voting shares of the surviving, purchasing, or newly resulting business entity
(a “Merger Transaction”); or (ii) any transaction or series of related
transactions to which a Party is a party in which in excess of fifty percent
(50%) of a Party’s voting power is transferred, provided, however, any
consolidation, business combination, or merger effected exclusively to change
the domicile of a Party and the issuance of shares by the Party in a transaction
whose primary purpose is to raise capital for a Party and does not involve any
Merger Transaction, shall not be deemed a Change of Control.

     1.14 “Claim Notice” is defined in Section 10.2.

     1.15 “Closing” shall mean the closing of the transactions contemplated by
Section 4.1.

     1.16 “Closing Date” is defined in Section 4.1.

     1.17 “Common Stock” is defined in Section 3.2(a).

     1.18 “Company” is defined in the first paragraph of this Agreement.

     1.19 “Company Intellectual Property” means the Initial Intellectual
Property and any additional Intellectual Property acquired by the Company.

     1.20 “Company Interest” means, as to any Person, the percentage interest
represented by the Securities (on an as-converted to Common Stock basis) then
held by such Person divided by all then outstanding Securities (on an
as-converted to Common Stock basis).

     1.21 “Confidential Information” is defined in Section 6.2.

     1.22 “Contribution and License Agreement” means the Contribution and
License Agreement, dated as of the date hereof, among Geron, Exeter and the
Company in a form agreed upon by the Shareholders, as amended from time to time,
and to be effective on the Closing Date.

     1.23 “Deadlock Event” is defined in Section 6.6.

     1.24 “Default Notice Period” is defined in Section 8.3

     1.25 “Default Ratio” is defined in Section 8.3

     1.26 “Defaulted Shares” is defined in Section 8.3

Confidential

3



--------------------------------------------------------------------------------



 



     1.27 “Director” means a director of the Company with the powers and duties
specified in the General Corporation Law and the Certificate.

     1.28 “Disclosing Party” is defined in Section 6.2.

     1.29 “Effective Date” means the date of this Agreement.

     1.30 “Exeter Payment Breach” is defined in Section 8.3(c).

     1.31 “Exeter Purchase Price” shall mean the aggregate amount of * DOLLARS
($*) of which * DOLLARS ($*) shall be provided to the Company at the Closing in
accordance with Section 4.1 and a total of * DOLLARS ($*) shall be provided to
the Company, from time to time, in accordance with Section 3.2(b).

     1.32 “FDA Approval” means a final public announcement, statement or
notification by the FDA permitting meat or milk from cloned animals to enter the
human food chain, without imposing new restrictions that are projected by the
Board of NewCo (without requirement for Supermajority Approval) to delay
commercialization of meat or milk obtained from cloned animals for the
consumption by humans by more than 12 months; provided that if new restrictions
that are projected to cause such delay are imposed by the FDA in connection with
such announcement, statement or notification, “FDA Approval” shall mean the
first bona fide commercial sale of milk or meat from a cloned animal for human
consumption complying with such new restrictions.

     1.33 “FDA Approval Payment” is defined in Section 3.2(c).

     1.34 “Field” is defined in the Contribution and License Agreement.

     1.35 “FMV” means the fair market value of the Company or the Securities
subject to a proposed Transfer, as determined by appraisal pursuant to
Section 9.7.

     1.36 “General Corporation Law” means the law of the State of Delaware
including any applicable provision of Title 8 of the Delaware Code, or any
successor statute, as from time to time amended and in effect from time to time.

     1.37 “Governmental Authority” means any domestic or foreign government,
governmental authority, court, tribunal, agency or other regulatory,
administrative or judicial agency, commission or organization, and any
subdivision, branch or department of any of the foregoing.



--------------------------------------------------------------------------------

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Confidential

4



--------------------------------------------------------------------------------



 



     1.38 “GSC Field” means the cloning, development, making, using, selling,
offering to sell, importing or exporting of feline and canine animals and
Endangered Species (as well as any transgenic variants or enhancements thereto)
for personal, business or commercial purposes. Specifically excluded from the
GSC Field is the cloning of such animals for all purposes related to veterinary
or human medical therapies, including, but not limited to, the production of
biopharmaceutical agents, proteins, peptides and polypeptides in milk, and
production of immunoglobulin in the blood of Bos taurus and Bos indicus, for
pharmaceutical, nutraceutical or other use; provided, however, GSC may make
transgenic cloned animals whereby gene therapy has been employed to correct a
particular medical or health defect in that animal. “Endangered Species,” as
used in this definition, means any species that is or has ever been (i) extinct
or (ii) classified as threatened, vulnerable or in danger of extinction
throughout all or a significant portion of its range by any governmental or
international authority, treaty, law or regulation or (iii) classified under the
guidelines of the Convention of International Trade of Endangered Species of
Wild Fauna and Flora.

     1.39 “Indemnified Party” and “Indemnifying Party” are defined in
Section 10.1.

     1.40 “Initial Intellectual Property” means the Intellectual Property
contributed to the Company pursuant to the Contribution and License Agreement.

     1.41 “Intellectual Property” means throughout the world, any rights with
respect to intellectual property and includes (i) patents, patent applications
and other patent rights; (ii) copyrights, author’s rights, related rights
(including without limitation so-called “neighboring rights” and “sui generis”
rights), database rights and similar rights; (iii) rights in, to and under trade
secrets and other rights with respect to confidential or proprietary
information; (iv) rights in, to and under trademarks, trade names, trade dress,
and service marks or similar rights with respect to identification of source or
origin; (v) other rights with respect to inventions, inventor’s certifications,
invention disclosures, discoveries, improvements, know-how, formulae,
algorithms, processes, technical information and other technology; (vi) other
intellectual and industrial property rights, whether or not subject to statutory
registration or protection; and (vii) all rights under any license or other
arrangement with respect to the foregoing.

     1.42 “Interested Director Provisions” is defined in Section 11.6.

     1.43 “License Consents” means written consents (in form and substance
acceptable to the Shareholders) from (a) the Roslin Institute (“Roslin”)
pursuant to that certain Agreement, by and among Roslin, Geron and the Company,
entered into contemporaneously with this Agreement, and attached hereto as
Exhibit 1.43(a), and (b) Roslin pursuant to that certain Agreement, by and among
Roslin, Exeter and the Company, entered into contemporaneously with this
Agreement, and attached hereto as Exhibit 1.43(b).

     1.44 “Manager” is defined in Section 5.11.

     1.45 “Management Services Agreement” means the Management Services
Agreement, dated as of the date hereof, between the Company and the Manager, as
approved by Geron, and to be effective on the Closing Date.

Confidential

5



--------------------------------------------------------------------------------



 



     1.46 “Material Adverse Effect” means, as to any Person, any event,
occurrence, fact, condition, change or effect that is materially adverse to the
business, operations, prospects, results of operations, condition (financial or
otherwise), properties or assets of such Person considered as a whole.

     1.47 “New Securities” shall mean shares of Common Stock, and any rights,
options or warrants to acquire Common Stock and any securities that are, or may
become, convertible into or exchangeable for Common Stock; provided, however,
that the term “New Securities” does not include (i) Common Stock of the Company
issued to the Shareholders at the Closing; or (ii) Common Stock issued in
connection with any stock split or stock dividend of the Company.

     1.48 “Non-Bankrupt Party” is defined in Section 8.2.

     1.49 “Non-Breaching Party” is defined in Section 8.3.

     1.50 “Non Disclosure Agreements” shall mean the Mutual Confidentiality
Agreement between Exeter Life Sciences and Geron Corporation dated August 1,
2003.

     1.51 “Offer Notice” is defined in Section 9.2(a).

     1.52 “Party” and “Parties” are defined in the opening paragraph of this
Agreement.

     1.53 “Person” means a natural individual, Governmental Authority,
partnership, firm, corporation, or other business association.

     1.54 “Predetermined Acquisition Guidelines” means the written Intellectual
Property acquisition guidelines developed by the Company and approved by
Supermajority Approval.

     1.55 “Pre-existing License Agreements” is defined in the Contribution and
License Agreement.

     1.56 “Preferred Stock” means the Acquisition Preferred Stock and any other
shares of preferred stock issued by the Company to a Shareholder.

     1.57 “Preferred Stock Repurchase Agreement” means the Preferred Stock
Repurchase Agreement, dated the date hereof, between Exeter and Geron, for the
repurchase by Exeter of the shares of Series P Preferred Stock of Exeter held by
Geron and warrants held by Geron exercisable for shares of Series P Preferred
Stock of Exeter.

     1.58 “Pro Rata” means pro rata based on the relative Company Interests of
the relevant Shareholders.

     1.59 “Receiving Party” is defined in Section 6.2.

     1.60 “Related Documents” is defined in Section 11.6.

Confidential

6



--------------------------------------------------------------------------------



 



     1.61 “Shareholder” and “Shareholders” are defined in the opening paragraph
of this Agreement.

     1.62 “Securities” means all outstanding shares of Common Stock or Preferred
Stock.

     1.63 “Selling Party” is defined in Section 9.2(a).

     1.64 “Subsidiary” shall mean any partnership, firm, corporation, or other
business association (a) that is controlled by a Shareholder (“Direct
Subsidiary”); or (b) that is controlled by any such Direct Subsidiary, in each
case for so long as such control continues. For purposes of this definition,
“control” shall mean the possession, directly or indirectly, of power to direct
or cause the direction of management or policies (whether through ownership of
securities or other ownership interests, by contract or otherwise). For the
purpose of this Agreement, the Company shall not be considered a “Subsidiary” of
either Shareholder.

     1.65 “Successor in Interest” is defined in Section 9.1.

     1.66 “Supermajority Approval” is defined in Section 5.7.

     1.67 “Third-Party Licensor” is defined in the Contribution and License
Agreement.

     1.68 “Transaction Documents” means this Agreement, the Management Services
Agreement, the Contribution and License Agreement, the Preferred Stock
Repurchase Agreement and the License Consents.

     1.69 “Transfer” is defined in Section 9.1.

     1.70 “ViaGen Field” means Field as defined in the CT Agreement (as defined
in the Contribution and License Agreement) and further limited to the following
species: bovine; porcine; and equine.

2. Business of Company

     The purpose of the Company is to be an intellectual property holding
company that manages, prosecutes, maintains and exploits the Company
Intellectual Property (as amended or modified by Supermajority Approval from
time to time, the “Business”).

3. Establishment and Capitalization of the Company

     3.1 Establishment. The Company has been organized as a California
corporation and, as of the Effective Date, is a wholly owned subsidiary of
Exeter.

     3.2 Capitalization.

          (a) Initial Capitalization. The Company’s initial authorized capital
stock consists of (i) 40,000 shares of Common Stock, par value $0.001 per share,
(the “Common Stock”), of which, on the Effective Date, 100 fully paid and
non-assessable shares are issued and outstanding and held by Exeter and
(ii) 10,000 shares of Preferred Stock, par value $0.001 per

Confidential

7



--------------------------------------------------------------------------------



 



share. No dividends or other distributions shall be paid with respect to any
shares of Common Stock that are not fully paid and non-assessable. Shares of
Common Stock that are not fully paid and non-assessable may be transferred
pursuant to Section 9.1, provided that in the case of a transfer by Exeter to an
Affiliate, Exeter shall remain liable to the Company for the payment of the
remainder of the Exeter Purchase Price in accordance with the terms hereof. At
the Closing, the Company shall issue shares of Common Stock as follows:

               (i) Exeter Closing Subscription. On the Closing Date, Exeter
shall subscribe for 4,910 partly paid and assessable shares of Common Stock (the
“Exeter Closing Stock”), representing in the aggregate, with the shares owned by
Exeter on the date hereof, a fifty and one-tenth percent (50.1%) Company
Interest. The Exeter Closing Stock shall be assessable in accordance with
Section 1.30.

               (ii) Geron Closing Subscription. On the Closing Date, Geron shall
subscribe for 4,990 shares of Common Stock, representing in the aggregate a
forty nine and nine-tenths percent (49.9%) Company Interest.

          (b) Contribution of Remainder of Exeter Purchase Price. Exeter agrees
to contribute the remainder of the Exeter Purchase Price from time to time as
required to fund the Annual Plan but in any event within twenty four (24) months
following the Closing Date.

          (c) FDA Approval Payment. Upon FDA Approval, the Parties agree that
Geron shall be entitled to receive * DOLLARS ($*) from Exeter (the “FDA Approval
Payment”). Within ten (10) Business Days of FDA Approval, Exeter agrees to pay *
DOLLARS ($*) to Geron.

          (d) Acquisition Preferred Stock. In the event that the Board, by
Supermajority Approval, considers it in the best interest of the Company to
cause the Company to acquire certain rights to * * (*) technology, including
rights held by * (with the scope of such rights to be as approved by the Board,
the “* Acquisition”) the Shareholders agree that up to * DOLLARS ($*) of the
cost of such acquisition shall be financed through the issuance of preferred
stock to Exeter on the terms set forth in this subsection (the “Acquisition
Preferred Stock”). Any remaining cost of such acquisition shall be paid from the
operating capital of the Company, subject to Supermajority Approval. The Company
will issue such number of shares of Acquisition Preferred Stock to Exeter, based
on the amount actually contributed to the Company by Exeter to fund the *
Acquisition, as reflects a $* price for shares representing a * % Company
Interest. The terms of the Acquisition Preferred Stock will be set forth in a
Statement of Designation adopted by Supermajority Approval of the Board, and
shall conform to the requirements of this subsection as more fully described in
Attachment 1. The Acquisition Preferred Stock shall not be entitled to
dividends, except on a pro rata basis with the Common Stock. The Acquisition
Preferred Stock will generally have the same voting rights as the Common Stock.
The Acquisition Preferred Stock shall be preferentially repaid to Exeter out of
proceeds or available cash at the time that a liquidity opportunity is presented
to the Company’s shareholders (e.g., IPO, private equity recapitalization, sale
of the company).



--------------------------------------------------------------------------------

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Confidential

8



--------------------------------------------------------------------------------



 



Following payment of such liquidation preference, the Acquisition Preferred
Stock will share on a pro rata basis with the Common Stock in any remaining
proceeds.

          (e) Future Investments. Subject to Section 3.3, the Manager, pursuant
to the terms of the Management Services Agreement, shall be responsible for
coordinating and arranging any additional equity and/or debt financings from
third parties necessary to sustain the operations of the Company, as determined
by the Board. The Shareholders shall be under no obligation to provide
additional capital or to loan money to, or to guarantee any borrowings of, the
Company for any purpose whatsoever.

     3.3 Preemptive Rights. Other than with respect to the Acquisition Preferred
Stock, each Shareholder shall have a preemptive right to purchase up to its Pro
Rata share of any New Securities. The Company agrees to notify each Shareholder
in writing of any proposed issuance of New Securities to which such preemptive
rights apply, setting forth the terms of such offering. Each Shareholder shall
notify the other Shareholder and the Company, within twenty (20) Business Days
after receipt of such notice, of its decision to participate in any proposed
issuance of New Securities (failure to so respond during such period
constituting an election not to participate).

4. Closing; Conditions Precedent

     4.1 Closing. The Closing shall take place as soon as practicable after all
conditions set forth in Article 4 are met or waived. On the date of such Closing
(“Closing Date”):

          (a) The Parties shall enter into this Agreement, the Contribution and
License Agreement, the Preferred Stock Repurchase Agreement and the License
Consents, and Exeter and the Company shall enter into the Management Services
Agreement.

          (b) Exeter shall pay * DOLLARS ($*) in immediately available funds of
the Exeter Purchase Price to the Company.

          (c) The Company shall issue and deliver to each Shareholder share
certificates representing the shares of Common Stock subscribed for pursuant to
Section 3.2(a).

          (d) The Company shall pay FOUR MILLION DOLLARS ($4,000,000) to Geron.

          (e) The closing of the transactions contemplated by the Preferred
Stock Repurchase Agreement shall take place.

          (f) Each of the Parties shall deliver to the other Party a certificate
from an officer of such Party confirming (a) the certificate of incorporation
and bylaws of such Party and (b) resolutions of its board of directors approving
the Transaction Documents and the transactions contemplated hereby and thereby.



--------------------------------------------------------------------------------

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Confidential

9



--------------------------------------------------------------------------------



 



          (g) The Parties shall deliver such other certificates, instruments or
documents required to be delivered at or prior to Closing pursuant to the
provisions of this Agreement and the Transaction Documents.

          (h) The Parties shall have approved the Annual Plan for the initial
fiscal year (2005).

     4.2 Conditions Precedent to the Obligations of the Parties. The Closing
shall be subject to the satisfaction, on or before the Closing Date, of the
following conditions precedent:

          (a) No order shall have been entered, and not vacated, by a court or
administrative agency of competent jurisdiction in any action or proceeding
which enjoins, restrains or prohibits consummation of any transaction
contemplated by this Agreement.

          (b) All consents, approvals and other action by, all notices to and
all filings with all Governmental Authorities that are required to have been
obtained, taken or made in connection with the execution, delivery and
performance of this Agreement by the Parties shall have been obtained,
undertaken or made, as the case may be.

          (c) No claim, action or other proceeding shall be pending or
threatened by any Governmental Authority or private person before any court or
administrative agency which (in the opinion of reputable counsel) creates any
reasonable possibility that the consummation of any transaction contemplated by
this Agreement will be restrained, enjoined or otherwise prevented, or result in
any damages being recovered or other relief obtained against any of the Parties.

     4.3 Conditions Precedent to the Obligations of Exeter. The obligations of
Exeter to subscribe for the Common Stock in accordance with Section 3.2(a) shall
be subject to the satisfaction, on or before the Closing Date, of the following
conditions precedent:

          (a) The representations and warranties of Geron in Section 7.2 and of
the Company in Section 7.3 shall have been true and correct as of the date made
and shall be true and correct as of the Closing Date as if remade as of such
date, Exeter shall have received certificates signed by duly authorized officers
of Geron, certifying to that effect with respect to the representations and
warranties of Geron in Section 7.2, and Geron shall have performed or complied
in all material respects with all obligations and covenants required by this
Agreement to be performed or complied with by it through the Closing Date.

     4.4 Conditions Precedent to the Obligations of Geron. The obligations of
Geron to subscribe for the Common Stock in accordance with Section 3.2(a) shall
be subject to the satisfaction, on or before the Closing Date, of the following
conditions precedent:

          (a) The representations and warranties of Exeter in Section 7.1 and of
the Company and Exeter in Section 7.3 shall have been true and correct as of the
date made and shall be true and correct as of the Closing Date as if remade as
of such date, Geron shall have received certificates signed by duly authorized
officers of Exeter certifying to that effect with respect to the representations
and warranties of Exeter in Section 7.1, and Exeter shall have performed or

Confidential

10



--------------------------------------------------------------------------------



 



complied in all material respects with all obligations and covenants required by
this Agreement to be performed or complied with by it through the Closing Date.

5. Operation and Management of the Company

     5.1 Operation of the Company; Access to Information.

          (a) Each Shareholder agrees to take all actions necessary to ensure
that the Company shall be operated in accordance with the terms of this
Agreement, including, without limitation, to vote (or to execute consents, as
applicable) all Securities held by it (and to cause all Securities held by its
permitted transferees under Section 9 that are Affiliates to be voted) and to
cause the Directors nominated by it to vote to effect the terms hereof.

          (b) After the Closing Date, either Shareholder may have in its
possession or under its control (or the control of persons or firms that have
rendered services to or otherwise done business with it) books, records,
contracts, instruments, data and other information (collectively, “Information”)
that may prove necessary or desirable to the Manager in connection with
performing its services hereunder. Accordingly, at all times after the Closing
Date, (a) each Shareholder agrees to provide to the Manager, upon the Manager’s
written request, at all reasonable times, full and complete access to (including
access to persons or firms possessing), and duplication rights with respect to,
any and all such Information as the Manager may reasonably request and require
in the conduct of the Business, and (b) each Shareholder agrees to use its best
efforts to make available to the Manager, upon the Manager’s written request,
its officers, directors, employees and agents as witnesses to the extent that
such persons may reasonably be required in connection with any legal,
administrative or other proceedings in which the Company may from time to time
be involved. Information shall include, without limitation, information sought
for prosecution, maintenance, and protection of patents, audit, accounting,
claims, litigation and tax purposes as well as for, as applicable, purposes of
fulfilling disclosure and reporting obligations under federal securities laws.

          (c) In the event that, at the written request of the Company, a
Shareholder makes available any of its personnel to provide material substantive
services to the Company with respect to the Company’s day-to-day operations,
such Shareholder shall be reimbursed for providing such services in accordance
with this subsection. A Shareholder will not be compensated pursuant to this
subsection for services provided to the Company in its role as a Shareholder,
including (i) for making available its personnel to serve as Directors or
officers of the Company, and (ii) for the services provided by the Directors or
officers to the Company in their capacity as such. In addition, a Shareholder
will not be reimbursed for services provided pursuant to this subsection for the
first six months following the Closing Date, or for any services contemplated to
be provided at no charge by the Contribution and License Agreement. Upon
receiving a written request for services or advice from the Manager on behalf of
the Company, a Shareholder may respond in writing that it believes the request
to be for material substantive services outside the scope of its duties as a
Shareholder, and indicate a proposed hourly rate at which its personnel would
perform such services, together with an estimate of the amount of time it would
expect such services to take. The Manager may then engage the personnel of such
Shareholder to perform such services on the terms set forth in the proposal, or
elect to obtain such services elsewhere. For the avoidance of doubt, in the
event of any conflict

Confidential

11



--------------------------------------------------------------------------------



 



between this Section 5.1(c) and any provision of either the Management Services
Agreement or the Contribution and License Agreement regarding the provision of
services by the Shareholders to the Company, the applicable provisions of such
other agreements shall be controlling.

     5.2 No Conflicting Voting Arrangements. Each Shareholder agrees not to
grant any proxy or enter into or agree to be bound by any voting trust with
respect to the Securities held by it nor shall any Stockholder enter into any
stockholder agreements or arrangements of any kind with any Person with respect
to the Securities if compliance with such proxy, voting trust, agreement or
arrangement would entail non-compliance with this Agreement (whether or not such
agreements and arrangements are with the other Shareholder). The foregoing
prohibition includes, but is not limited to, agreements or arrangements with
respect to the acquisition, disposition or voting of shares of Securities.

     5.3 Board of Directors. The Company will be managed by the Board in
accordance with the terms of this Agreement and Applicable Law. For so long as
both Shareholders continue to hold shares of Securities, the Board shall consist
of five (5) Directors, three (3) of whom (including the Chairman) shall be
nominated by Exeter, and two (2) of whom shall be nominated by Geron. In the
event of purchase by Geron of Defaulted Shares as set forth in Section 8.3(c),
representation of the Shareholders on the Board may, at Geron’s request if
provided in writing within sixty (60) days of such purchase, be modified to
reflect the proportionate ownership interests of the Shareholders in the
Company.

     5.4 Removal; Reappointment of Directors. Any Director may be removed for
cause in accordance with Applicable Law. In addition, each Shareholder having
the right to nominate a Director pursuant to this Section 5 shall also have the
right, in its sole discretion, to remove such Director at any time, effective
upon delivery to the Company of written notice from such Shareholder removing
the Director or Directors it nominated with a copy to the other Shareholder. In
the case of a vacancy in the office of a Director for any reason (including
removal pursuant to the preceding sentence), the vacancy shall be filled by the
Shareholder that nominated the Director in question. Notwithstanding anything to
the contrary herein, if a Shareholder no longer holds any shares of Securities,
the other Shareholder (“Continuing Shareholder”) shall have the right to remove
all Directors previously nominated and appointed by the other Shareholder
pursuant to Sections 5.3 and 5.4 and fill such vacancies with Directors
nominated by such Continuing Shareholder.

     5.5 Quorum. The Bylaws of the Company shall provide that the presence of a
majority of all Directors, provided that at least one Director nominated by each
of Exeter and Geron are part of such majority, shall constitute a quorum for the
transaction of business by the Board and that resolutions of the Board may be
adopted only upon the affirmative vote of at least a majority of the members of
the Board present, unless a different vote is required by law, the Certificate
of the Company, the Bylaws or this Agreement.

     5.6 Board Meetings. The Bylaws shall provide that at least forty eight
(48) hours notice shall be given to each member of the Board and each committee
thereof prior to any meeting of the Board unless such notice shall have been
waived in accordance with the General Corporation Law. The Bylaws shall provide
that each Shareholder shall have the authority to convene Board meetings,
including the authority to specify the time and place of such meetings.

Confidential

12



--------------------------------------------------------------------------------



 



The Company shall pay the reasonable travel expenses incurred by Directors in
attending any Board meeting.

     5.7 Supermajority Consent of the Board. In addition to matters entrusted to
the Board under Applicable Law and pursuant to the other provisions of this
Agreement, any of the actions described in attached Exhibit 5.7 shall require
the approval and consent of at least four (4) Directors (a “Supermajority
Approval”).

     5.8 Executive Officers.

          (a) President. The Company shall have one President, or similarly
titled executive officer (the “President”), who shall be the chief executive
officer of the Company and who shall be responsible for the day-to-day
operations of the Company. The President shall be elected by the Board from
among the candidates nominated by the Manager. The President shall be appointed
for a two-year term, subject, in the case of a President who is an employee or
board member of the Manager or an Affiliate of the Manager, to the right of the
Manager to remove and replace the President at any time with the consent of the
Board (which consent shall not be unreasonably withheld).

          (b) Other Officers. The Company shall have a secretary and a
treasurer, with such duties as are set forth in the Bylaws or in the General
Corporation Law. The Board or the President may also appoint one or more
vice-presidents, assistant secretaries, assistant treasurers, and such other
officers and agents with such powers and duties as it or he shall deem
necessary.

     5.9 Shareholders’ Meetings. The shareholders of the Company shall receive
notice of each shareholders’ meeting at least twenty (20) Business Days before
the scheduled date of such meeting. The Company shall have at least one
shareholders’ meeting each calendar year. Such meeting will take place at such
time and place as is determined by the Board.

     5.10 Quorum for Shareholders Meetings; Voting. The Bylaws shall provide
that the presence of shareholders representing a majority of the Company
Interests, provided that both Exeter and Geron are part of such majority, shall
constitute a quorum at all meetings of the shareholders, and no meeting of the
shareholders shall be validly convened or constituted unless a quorum is present
at such meeting. The Bylaws shall provide that a quorum is required for any vote
to be taken, and that the departure of a shareholder during a meeting may cause
the loss of a quorum. If a quorum is present, the affirmative vote of the
majority of the shares represented at the meeting and entitled to vote on a
matter shall be the act of the Shareholders, unless the vote of a greater number
or voting by classes is required by law.

     5.11 Manager. The day-to-day operations of the Company shall be managed by
a manager, appointed by Supermajority Approval (the “Manager”). The Manager
shall initially be Exeter. The duties, rights and obligations of the Manager
shall be as described in the Management Services Agreement.

     5.12 Financial Matters.

          (a) Fiscal Year. The Company’s fiscal year shall end on December 31 of
each year.

Confidential

13



--------------------------------------------------------------------------------



 



          (b) Annual Plan. The Manager shall prepare and submit to the Board for
its review and approval a draft version of the Annual Plan no later than
November 1 of each year and the final version of the Annual Plan no later than
December 1 of each year. The Manager may submit a mid-term revision to any
Annual Plan to the Board for approval. The Board shall cause the Company to
conduct its operations in accordance with the Annual Plan as in effect from time
to time. In the event that the Board shall not approve a final Annual Plan prior
to January 1 of a given year, then the Annual Plan in effect for the preceding
year shall remain in effect until a new Annual Plan is approved. If a new Annual
Plan is not approved prior to June 30 of the applicable year, then a Deadlock
shall be deemed to have occurred.

          (c) Financial Statements and Accounting Records. Financial statements
for the Company, including, without limitation, a balance sheet, income
statement, statement of cash flows and statement of shareholders’ equity, shall
be submitted by the Company to each of the Shareholders (a) within thirty
(30) days after the end of each fiscal quarter for such quarter, and (b) within
sixty (60) days after the end of each fiscal year for such year. Each of the
annual financial statements shall be audited and certified by a nationally
recognized accounting firm retained by the Manager on behalf of the Company. All
financial statements shall be prepared at the cost of the Company, shall be
prepared in reasonable detail and in accordance with generally accepted
accounting principles, and shall contain such financial data as the Shareholders
may reasonably request in order to keep the Shareholders advised of the
Company’s financial status (although interim statements need not include
footnotes and may be subject to year-end adjustments). The Manager shall provide
the Shareholders with such financial information as the Shareholders may
reasonably request for purposes of complying with their periodic reporting
obligations under U.S. securities law and shall cooperate with the Shareholders
in connection with complying with such obligations.

     5.13 Dividends. Subject to applicable law, the Shareholders agree, with
respect to each fiscal quarter, that if, on the last day of such fiscal quarter,
the Company maintains reserves in the form of cash or short term investments
(“Cash on Hand”) equal to at least $* (the “Retained Operating Capital”), then
the Company shall distribute dividends to the Shareholders within sixty
(60) days following the end of such fiscal quarter. Such dividends shall be
equal to the amount by which Cash on Hand exceeds Retained Operating Capital,
and shall be distributed on a Pro Rata basis. Notwithstanding the foregoing, the
Shareholders may, by Supermajority Approval of the Board, agree that no such
dividend shall be distributed with respect to any given fiscal quarter.

     5.14 Access to Company Records. During the regular office hours of the
Company, and upon reasonable notice to the Manager, each Shareholder that
maintains at least a ten percent (10%) Company Interest shall have (a) full
access to all facilities, books of account, and corporate and financial records
of the Company, and (b) the right to make copies from such books and records at
its own expense. Any information obtained by the Shareholders through exercise
of rights granted under this Section 5.14 shall, to the extent constituting
Confidential Information hereunder, be subject to the confidentiality provisions
set forth in Section 6.2.



--------------------------------------------------------------------------------

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.





Confidential

14



--------------------------------------------------------------------------------



 



6. Additional Covenants

     6.1 Additional Covenants of the Company.

          (a) The Company shall, promptly following the Closing, enter into a
written agreement with Viable Genetics, LLC (“Viable”), effective as of the
Closing Date, pursuant to which the Pre-existing License Agreement between
Viable and Geron shall be amended to expand the licensed field and licensed
Intellectual Property to include all equine applications and uses and other
Intellectual Property licensable by the Company as of the Closing Date, in each
case in territories not then exclusively licensed, * $* (* $*). Amendment of any
other terms and conditions of the Pre-existing License Agreement shall be
subject to approval by Supermajority Approval of the Board of the Company, and
acceptance by Viable.

          (b) The Company shall, promptly following the Closing, enter into a
written agreement with ViaGen, Inc. (“ViaGen”), effective as of the Closing
Date, pursuant to which the Company shall grant to ViaGen a nonexclusive
sublicense under Intellectual Property licensable by the Company in the field
and territory described in the Pre-existing License Agreement between Geron and
Viable (as amended pursuant to Section 6.1(a) above) and on the same economic
terms (excluding Section 4.1 (equity)) and other generally similar terms and
conditions as Viable’s Pre-existing License Agreement with Geron (as amended
pursuant to Section 6.1(a) above) but excluding Section 12.2 (earlier
agreement). Inclusion, omission or amendment of any other terms and conditions
for the foregoing ViaGen agreement shall be subject to approval by Supermajority
Approval of the Board of the Company, and acceptance by ViaGen.

          (c) The Company shall, promptly following Closing, enter into a
written agreement with Genetic Savings and Clone, Inc. (“GSC”), effective as of
the Closing Date, pursuant to which the Company shall grant to GSC a
nonexclusive sublicense under Intellectual Property licensable by the Company in
the GSC Field. Such agreement shall include an upfront payment of * dollars
($*); other terms and conditions shall be subject to approval by Supermajority
Approval of the Board of the Company, and acceptance by GSC.

     6.2 Confidentiality. The Parties recognize that, in connection with the
performance of this Agreement, any Party (in such capacity, the “Disclosing
Party”) may disclose “Confidential Information” (as defined below) to the other
Party or the Company (the “Receiving Party”). For purposes of this Agreement
“Confidential Information” means (i) proprietary information (whether owned by
the Disclosing Party or a third party to whom the Disclosing Party owes a
non-disclosure obligation) regarding the Disclosing Party’s or any third party’s
business that is marked as confidential at the time of disclosure to the
Receiving Party, or if in oral or in other intangible form or in any form that
is not so marked, that is identified as confidential at the time of such
disclosure and summarized in writing and transmitted to the Receiving Party
within thirty (30) days of such disclosure; (ii) all proprietary information and
material disclosed by the Disclosing Party in any form to the Receiving Party
(x) with respect to a Shareholder, in its official capacity as a member of the
Board or as a shareholder of the Company and (y) at meetings of the Board, in
the case of clause (x) or clause (y), regardless of whether such



--------------------------------------------------------------------------------

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Confidential

15



--------------------------------------------------------------------------------



 



information is marked or reduced to writing and (iii) all Confidential
Information disclosed prior to the Effective Date pursuant to the Non Disclosure
Agreements. Notwithstanding anything to the contrary set forth in the prior
sentence, “Confidential Information” shall not include information that: (A) was
known to the Receiving Party at the time of the disclosure by the Disclosing
Party as indicated by the Receiving Party’s contemporaneous written records;
(B) has become publicly known through no wrongful act of the Receiving Party;
(C) has rightfully been received by the Receiving Party from a third party
without a duty of confidentiality; or (D) was independently developed by the
Receiving Party without reference to the Disclosing Party’s Confidential
Information. The Receiving Party agrees (x) not to use any such Confidential
Information for any purpose other than in the performance of its obligations
under this Agreement or any Transaction Document and (y) not to disclose any
such Confidential Information, except (1) to its employees who are reasonably
required to have the Confidential Information in connection herewith or with any
of the other Transaction Documents, (2) to its agents, representatives, lawyers,
outsourcers, service providers and other advisers that have a need to know such
Confidential Information, (3) to Persons in connection with a financing,
strategic partnership, merger, acquisition, investment or proposed financing,
strategic partnership, merger, acquisition or investment where such Persons are
subject to an obligation of confidentiality at least comparable to that set
forth in this Section 6.2, and (4) pursuant to, and to the extent of, a request
or order by a Governmental Authority or as otherwise required by applicable law,
provided, however, that prior to any such requested or ordered disclosure, the
Receiving Party shall give the Disclosing Party reasonable advance notice of any
such disclosure and shall cooperate with the Disclosing Party in protecting
against any such disclosure and/or obtaining a protective order narrowing the
scope of such disclosure and/or use of the Confidential Information of the
Disclosing Party. The Receiving Party shall take the same degree of care that it
uses to protect its own confidential and proprietary information and materials
of similar nature and importance (but in no event less than reasonable care) to
protect the confidentiality and avoid the unauthorized use or disclosure of the
Confidential Information of the Disclosing Party.

     6.3 Confidentiality of Agreement; Publicity. Each Party agrees that the
terms and conditions of this Agreement and the Transaction Documents shall be
treated as confidential information and that no reference thereto shall be made
by a Shareholder without the prior written consent of the other Shareholder
(which consent shall not be unreasonably withheld) or by the Company without the
prior written consent of both Shareholders (which consent shall not be
unreasonably withheld) except (a) as required by Applicable Law including,
without limitation, by the Securities and Exchange Commission (“SEC”), provided
that in the event either Shareholder determines that such disclosure is required
(including the filing of this Agreement or any Transaction Document as an
exhibit or attachment to any filing with or submission to the SEC), such
disclosing Shareholder shall timely notify the other Shareholder and will give
such other Shareholder a reasonable opportunity to discuss the necessity and
form of such disclosure within the time frame provided by securities law and
applicable regulatory requirements, including any application for confidential
treatment, (b) to such Party’s accountants, banks, financing sources, lawyers
and other professional advisors, provided that such parties undertake in writing
(or are otherwise bound by rules of professional conduct) to keep such
information strictly confidential, (c) in connection with the enforcement of
this Agreement, or (d) in connection with a financing, strategic partnership,
merger, acquisition, investment or proposed financing, strategic partnership,
merger, acquisition or investment. Any

Confidential

16



--------------------------------------------------------------------------------



 



public announcement concerning this Agreement or the subject matter hereof shall
be subject to the prior written consent of both Shareholders. Such consent shall
not be unreasonably withheld or delayed by either Shareholder. Prior to any such
public announcement, the Shareholder wishing to make the announcement will
submit a draft of the proposed announcement to the other Shareholder in
sufficient time to enable the other Shareholder to consider and comment thereon,
provided that if such other Shareholder does not respond within ten
(10) Business Days after receipt of such draft in accordance with the provisions
of Section 11.2, then such Shareholder shall be deemed to have approved such
announcement.

     6.4 Noncompetition; Obligation to Disclose NewCo Opportunities.

          (a) Noncompetition. Each Shareholder agrees that, for so long as this
Agreement remains in effect, neither it, nor any of its Subsidiaries, shall
directly or indirectly establish, operate, participate in the management of, or
acquire an equity interest in a Person, other than the Company, that is
principally, or as one of the substantial components of its business, engaged in
licensing out Intellectual Property in the Field. The Parties acknowledge that
Viable Genetics, LLC (“Viable”) and ViaGen, Inc. (“ViaGen”), are Subsidiaries of
Exeter as of the Effective Date, and that Viable and ViaGen own, license and
exploit certain Intellectual Property in the Field. The Parties agree that
Viable and ViaGen may continue to own, license and exploit such existing
Intellectual Property following the Effective Date of this Agreement, but that
ViaGen and Viable shall thereafter and for so long as ViaGen and Viable,
respectively, remain a Subsidiary of Exeter, be subject to this Section 6.4 in
all other respects.

Notwithstanding the foregoing, nothing in subsection (a) shall preclude either
Shareholder or its Subsidiaries from acquiring an interest not exceeding two
percent (2%) of the outstanding shares of a publicly traded company or ten
percent (10%) of the outstanding shares of a non-publicly-traded company, solely
for investment purposes, or maintaining or increasing such Shareholder’s equity
ownership in the entities set forth on Schedule 6.4 or in successor entities as
a result of mergers, acquisitions, or similar transactions involving such
entities.

          (b) Obligation to Disclose NewCo Opportunities. Each Shareholder
agrees that neither it nor its Subsidiaries shall acquire (including without
limitation by obtaining an exclusive license), or grant licenses to,
Intellectual Property in the Field unless such Shareholder or one of its
Subsidiaries has first offered to the Company such acquisition or license grant
opportunity in accordance with the procedures set forth in subsection (c) below
and, if offered, the Company has rejected such offer in accordance with such
subsection. If the Company rejects an offer of rights controlled by the
Shareholder or any of its Subsidiaries in accordance with subsection (c), the
Shareholder and its Subsidiaries may not thereafter offer such rights to a third
party on financial and other material commercial terms that, when viewed as a
whole, are more favorable to the third party than those terms offered to the
Company, without first offering such more favorable terms to the Company.

          (c) Procedure for Disclosing NewCo Opportunities. Each Licensor agrees
to make reasonable commercial efforts to disclose to NewCo, in sufficient
detail, any opportunities of which it or one of its Subsidiaries becomes aware
to acquire, or grant licenses to, Intellectual Property in the Field, to the
extent disclosable without violating fiduciary or confidentiality obligations to
third parties (provided that each Licensor shall make reasonable commercial

Confidential

17



--------------------------------------------------------------------------------



 



efforts to ensure that it is not precluded by confidentiality obligations from
disclosing to NewCo such opportunities of which Licensor first becomes aware
after the Effective Date), so as to afford NewCo a reasonable opportunity to
negotiate for such rights. NewCo shall have ten (10) days from receipt of a
written notice disclosing such opportunity (the “Option Notice”) or such shorter
period as may be required under the circumstances, as clearly indicated on the
Option Notice, (the “Option Period”) to provide a written response to the
Licensor indicating its desire to pursue such opportunity. In the event that
NewCo opts to pursue such opportunity, NewCo shall have ninety (90) days to
negotiate with the third party to license or acquire the Intellectual Property
in the Field (the “Negotiation Period”). In the event that NewCo is engaging in
good faith efforts to complete the negotiations at the end of the ninety
(90) day period but has not completed such negotiations, the Negotiation Period
shall be extended for a further ninety (90) days, at which time it shall expire
unless NewCo and the applicable Licensor otherwise mutually agree in writing.
Licensor and its Subsidiaries may proceed to pursue the opportunity if NewCo
indicates in writing that it does not wish to pursue the opportunity or if NewCo
fails to respond within the Option Period or to the extent NewCo does not enter
a binding agreement with such third party within the Negotiation Period (and in
any such case, NewCo shall be deemed to have rejected such opportunity).

          (d) Exception. Notwithstanding the foregoing, nothing in this
Section 6.4 shall preclude either Shareholder or its Subsidiaries from granting
licenses to Intellectual Property in the Field to (i) Affiliates, (ii) third
parties in connection with a Shareholder’s or any of its Subsidiaries’
development, commercialization and provision of products and services, and (iii)
contract service providers, and licensing in and acquiring Intellectual Property
from entities in (i), (ii) and (iii), in each case without disclosing or first
offering such opportunity to the Company.

          (e) License. Notwithstanding the foregoing, (i) with respect to
Intellectual Property in the Field internally developed by ViaGen or Viable,
whether alone or with others, Viable’s and ViaGen’s respective obligations to
offer or grant licenses to such Intellectual Property to NewCo shall exclude the
ViaGen Field in North America, and (ii) with respect to opportunities to acquire
or license third-party Intellectual Property offered to NewCo by ViaGen or
Viable and with respect to which NewCo would not otherwise have the opportunity
to acquire or license (i.e. the opportunity to acquire or license such rights
was neither known to NewCo nor, within ten (10) days of being presented to NewCo
by ViaGen or Viable, broadly publicly disclosed or otherwise offered to NewCo
independently of ViaGen or Viable), NewCo shall, upon obtaining rights to such
Intellectual Property, grant to ViaGen and Viable (if requested by ViaGen or
Viable within sixty (60) days after its receipt of written notification from
NewCo stating that NewCo has obtained such rights) a nonexclusive license in the
ViaGen Field and worldwide (or a lesser territory, if requested) on most favored
nation terms and other commercially reasonable terms negotiated by the parties
in good faith, taking into account the benefit accorded to NewCo, by provision
by ViaGen or Viable, of the opportunity to acquire or license such third party
Intellectual Property. If NewCo obtains an exclusive license to such rights,
such sublicense shall, if requested by ViaGen or Viable within sixty (60) days
after its receipt of written notification from NewCo stating that NewCo has
obtained such exclusive rights, be exclusive in the ViaGen Field for a period of
two (2) years (or such lesser period as may be requested by ViaGen or Viable)
from its effective date, for which exclusivity ViaGen/Viable and NewCo shall
negotiate in good faith commercially reasonable terms. After

Confidential

18



--------------------------------------------------------------------------------



 



such two-year period of exclusivity the sublicense shall convert to a
nonexclusive license, and thereafter NewCo shall, subject to the terms and
conditions of its agreement with the third-party licensor and any other
agreements, have unrestricted rights to grant further sublicenses.

          (f) Survival. In the event that this Agreement is terminated due to
breach of Sections 3.2(b), 6.2, 6.3, 6.4 or 9.1 by a Shareholder, such
Shareholder’s obligations pursuant to this Section 6.4 shall remain in effect
for a period of twelve (12) months following such termination.

     6.5 Remedies. Each Shareholder acknowledges and agrees that (i) its
obligations under Sections 6.2, 6.3 and 6.4 are necessary and reasonable to
protect the other Shareholder and the other Shareholder’s business, (ii) any
violation of these provisions could cause irreparable injury to the other
Shareholder for which money damages would be inadequate, and (iii) as a result,
the other Shareholder shall be entitled to injunctive relief against a breach or
a threatened breach of the provisions of Sections 6.2, 6.3 and 6.4 without the
necessity of proving actual damages. The Shareholders agree that the remedy set
forth in this Section 6.5 is in addition to and in no way precludes any other
remedies or actions that may be available under this Agreement or under
Applicable Law.

     6.6 Deadlock Resolution.

          (a) If any disagreement among the Shareholders results in the
inability of the Board at any regular or special meeting to approve a particular
action (including without limitation an action requiring Supermajority
Approval), and such failure to approve:

               (i) makes it impossible or impracticable for the Company to
conduct the Business, or

               (ii) makes it impossible or impracticable for the Company to
obtain additional capital necessary to sustain the operations of the Company, or

               (iii) makes it impossible or impracticable for the Company to
comply with its material obligations, if any, under the Pre-Existing License
Agreements assumed by the Company, and other material agreements under which it
is bound and such non-compliance has a Material Adverse Effect on the Company,
then, upon written notice given by either Shareholder to the other Shareholder,
a deadlock event (a “Deadlock Event”) shall be deemed to have occurred.

          (b) Mutual Consultation. In the event of a Deadlock Event or a Breach
Notice, the Shareholders shall engage in mutual good faith negotiations to
resolve the deadlock matter within forty-five (45) days following the Board
meeting described in Section 6.6(a). If such mutual good faith negotiations do
not resolve such matter within such 45-day period (and any extension of such
period to which both Shareholders agree), then the Shareholders agree to submit
to mediation pursuant to subsection (c) below.

          (c) Mediation. If, after mutual consultation in accordance with
subsection (b) above, the Shareholders are unable to resolve the deadlock matter
or the subject of the Breach Notice, the Shareholders will engage a neutral
mediator who will be charged with assisting the

Confidential

19



--------------------------------------------------------------------------------



 



Shareholders to reach a mutually agreeable resolution of the applicable Deadlock
Event subject of the Breach Notice by non-binding mediation under the then
current Commercial Mediation Procedures for the American Arbitration
Association. The mediation shall take place in Phoenix, Arizona. The mediator
shall be chosen by mutual reasonable agreement of the Shareholders and the
mediator’s fees shall be borne equally by the Shareholders. In the event that a
mediator cannot be agreed upon by the Shareholders, each Shareholder shall
choose a mediator and such Shareholder-selected mediators shall together
unanimously choose a final neutral mediator who will conduct the mediation. Each
Shareholder shall separately bear the fees of its selected mediator and all
Shareholders shall equally bear the fees of the final mediator. The Shareholders
agree to participate in the mediation in good faith and use best efforts to
resolve the disputed matter within six (6) months after the end of the
forty-five day period described in subsection (b) above. If, in the event of a
Deadlock Event, the Shareholders are unable to resolve the dispute through such
non-binding mediation, then, upon written notice given by either Shareholder to
the other Shareholder, an unresolved deadlock (a “Deadlock”) shall be deemed to
have occurred. In the event of a matter covered by a Breach Notice, after
completion of mediation such matter shall be submitted for resolution by
arbitration in accordance with Section 8.2(b) and Section 11.1.

          (d) Financing Deadlock. In the event that the Deadlock involves the
need of the Company for additional capital (a “Financing Deadlock”), either
Shareholder may seek appraisal to determine the per-share FMV of the Company’s
then issued and outstanding Securities pursuant to the procedure described in
Section 9.7. Each Shareholder shall have twenty (20) business days to review the
resulting FMV and agree to either (a “Financing Plan”) (i) contribute its Pro
Rata share of the amount of working capital needed to fund the operations of the
Company through the end of the next fiscal year according to the most current
budget and plan adopted by the Board (the “Financing Amount”) or (ii) accept
proportionate dilution due to an increased capital contribution of the other
Shareholder, if such Shareholder is prepared to make such investment, or a third
Shareholder acceptable to the other Shareholder in order for the Company to
receive the full Financing Amount. In the event that one Shareholder does not
agree to the Financing Plan (the “Non-Funding Shareholder”), then the other
Shareholder (the “Funding Shareholder”) shall have the right to purchase all,
but not less than all, of the Non-Funding Shareholder’s then-owned Securities
for a cash price per share equal to fifty percent (50%) of the FMV of such
Securities, and the Non-Funding Shareholder shall have the obligation to sell
its Securities to the Funding Shareholder. In the event the Funding Shareholder
elects to acquire the Securities of the Non-Funding Shareholder, it shall also
have the obligation to either contribute the Financing Amount to the Company, or
arrange for the contribution of the Financing Amount to the Company by a third
Shareholder. Any purchase of Securities pursuant to this Section 6.6(d) shall be
consummated as soon as reasonably practicable, and in any event within sixty
(60) days, following the date of determination of FMV. The Shareholders agree to
cooperate in good faith with respect to all actions necessary and appropriate to
effect such consummation, including, without limitation, the execution of all
reasonably requested documentation and the acquisition of all required approvals
and consents from, and the making of all required applications, notifications or
filings to or with, Governmental Authorities. The purchase price for such
Securities shall be paid in cash in full on the closing of the acquisition.

          (e) Security Purchase Option. Unless a Funding Shareholder seeks
appraisal and exercises its right to purchase the Non-Funding Shareholders’
Securities pursuant to subsection

Confidential

20



--------------------------------------------------------------------------------



 



(d) above, in the event of a Deadlock the procedures set forth in this
subsection (e) shall apply. Either Shareholder may seek appraisal to determine
the per-share FMV of the Company’s then issued and outstanding Securities
pursuant to the procedure described in Section 9.7. Within fifteen (15) days
after the written appraisal is provided to each Shareholder, each Shareholder
shall have the option, but not the obligation, to submit a written,
unconditional offer to purchase all, but not less than all, of the other
Shareholder’s then-owned Securities for a cash price per share at least equal to
the FMV of such Securities. Each Shareholder may submit only one such offer. If
only one Shareholder submits such an offer, the Shareholder submitting the offer
shall have the right and obligation to purchase the other Shareholder’s
Securities and the Shareholder receiving the offer shall have the right and
obligation to sell its Securities to the other Shareholder. If both Shareholders
submit such an offer, the Shareholder submitting the higher per-share offer
shall have the right and obligation to purchase the other Shareholder’s
Securities and the Shareholder submitting the lower per-share offer shall have
the right and obligation to sell its Securities to the other Shareholder. Any
purchase of Securities pursuant to this Section 6.6(e) shall be consummated as
soon as reasonably practicable, and in any event within sixty (60) days,
following the date of determination of FMV. The Shareholders agree to cooperate
in good faith with respect to all actions necessary and appropriate to effect
such consummation, including, without limitation, the execution of all
reasonably requested documentation and the acquisition of all required approvals
and consents from, and the making of all required applications, notifications or
filings to or with, Governmental Authorities. The purchase price for such
Securities shall be paid in cash in full on the closing of the acquisition.

          (f) Dissolution and Liquidation. If a Deadlock occurs and (i) no offer
is submitted as provided in Section 6.6(e) or the Funding Shareholder does not
exercise its right to purchase the Non-Funding Shareholders’ Securities pursuant
to Section 6.6(d) and (ii) the Deadlock is not resolved by other mutually
agreeable means, either Shareholder shall have the right, exercisable by
delivery of written notice of such exercise to the other Shareholder and the
Company, to cause the dissolution and liquidation of the Company. In the event
that a Shareholder exercises its right to cause the Company’s dissolution and
liquidation pursuant to this Section 6.6(f), the Shareholders shall promptly
(and shall cause any transferee of such Shareholder to) (i) vote (or execute
written consents, as applicable) their Securities to dissolve and liquidate the
Company, (ii) cause the Board to approve the Company’s dissolution and
liquidation, (iii) cause the Company’s debts to be paid to the extent the
Company’s assets are available to do so and cause the remaining assets to be
distributed to the Shareholders (including as specified in the Contribution and
License Agreement), and (iv) take such other actions as may be required under
Applicable Law to complete the dissolution and liquidation of the Company.

          (g) Actions Subsequent to a Deadlock. In the event of a Deadlock, the
Shareholders shall cause the Company to maintain and preserve its business and
operate in the ordinary course pending the completion of the steps set forth
herein to the extent practical in light of the nature of the Deadlock.

     6.7 Regulatory Approvals. The Manager shall be primarily responsible for
assisting the Company to obtain such approvals, consents and similar actions
from Governmental Authorities as may be necessary or appropriate in order to
consummate the transactions contemplated under the Transaction Documents. Each
Shareholder shall provide such assistance as the Manager may reasonably request
in connection with such consents and approvals.

Confidential

21



--------------------------------------------------------------------------------



 



     6.8 Additional Company Covenant. The Company shall not Engage In any
Competing AT Business in any Restricted Territory until expiration or
termination of the Noncompetition Period, as such terms are defined in the
Noncompetition Agreement among Exeter, Revivicor Holdings, Inc. and Revivicor,
Inc. dated as of February 24, 2004.

7. Warranties of the Parties

     7.1 Warranties of Exeter. Exeter hereby represents and warrants to Geron
that, as of the Effective Date, the following statements are and shall be true
and correct:

          (a) Organization. Exeter is a corporation duly organized and validly
existing under the laws of Arizona. Exeter has the corporate power and authority
to enter into and perform this Agreement and the Transaction Documents to which
Exeter is a party.

          (b) Authorization. All corporate action on the part of Exeter
necessary for the authorization, execution and delivery of this Agreement and
the Transaction Documents to which Exeter is a party and for the performance of
all of its obligations hereunder and thereunder has been taken, and this
Agreement and such Transaction Documents, when fully executed and delivered,
shall each constitute a valid, legally binding and enforceable obligation of
Exeter.

          (c) Government and Other Consents. No consent, authorization, license,
permit, registration or approval of, or exemption or other action by, any
Governmental Authority, or any other Person, is required in connection with
Exeter’s execution, delivery and performance of this Agreement or the
Transaction Documents to which Exeter is a party, or if any such consent is
required Exeter has satisfied any applicable requirements.

          (d) Effect of Agreement. Exeter’s execution, delivery and performance
of this Agreement and the Transaction Documents to which Exeter is a party will
not (i) violate the certificate of incorporation of Exeter or any provision of
Applicable Law, (ii) violate any judgment, order, writ, injunction or decree of
any court applicable to Exeter, (iii) have any effect on the compliance of
Exeter with any applicable licenses, permits or authorizations which would
materially and adversely affect Exeter, (iv) result in the breach of, give rise
to a right of termination, cancellation or acceleration of any obligation with
respect to (presently or with the passage of time), or otherwise be in conflict
with, any term of, or affect the validity or enforceability of any agreement or
other commitment to which Exeter is a party and which would materially and
adversely affect Exeter, or (v) result in the creation of any lien, pledge,
mortgage, claim, charge or encumbrance upon any assets of Exeter.

          (e) Litigation. There are no actions, suits or proceedings pending or,
to Exeter’s knowledge, threatened, against Exeter before any Governmental
Authority which question Exeter’s right to enter into or perform this Agreement
or the Transaction Documents to which Exeter is a party, or which question the
validity of this Agreement or any of the other Transaction Documents.

     7.2 Warranties of Geron. Geron hereby represents and warrants to Exeter
that, as of the Effective Date, the following statements are and shall be true
and correct:

Confidential

22



--------------------------------------------------------------------------------



 



          (a) Organization. Geron is a corporation duly organized and validly
existing under the laws of Delaware. Geron has the corporate power and authority
to enter into and perform this Agreement and the Transaction Documents to which
Geron is a party.

          (b) Authorization. All corporate action on the part of Geron necessary
for the authorization, execution and delivery of this Agreement and the
Transaction Documents to which Geron is a party and for the performance of all
of its obligations hereunder and thereunder has been taken, and this Agreement
and such Transaction Documents, when fully executed and delivered, shall each
constitute a valid, legally binding and enforceable obligation of Geron.

          (c) Government and Other Consents. No consent, authorization, license,
permit, registration or approval of, or exemption or other action by, any
Governmental Authority, or any other Person, is required in connection with
Geron’s execution, delivery and performance of this Agreement or the Transaction
Documents to which Geron is a party, or if any such consent is required Geron
has satisfied any applicable requirements.

          (d) Effect of Agreement. Geron’s execution, delivery and performance
of this Agreement and the Transaction Documents to which Geron is a party will
not (i) violate the certificate of incorporation of Geron or any provision of
Applicable Law, (ii) violate any judgment, order, writ, injunction or decree of
any court applicable to Geron, (iii) have any effect on the compliance of Geron
with any applicable licenses, permits or authorizations which would materially
and adversely affect Geron, (iv) result in the breach of, give rise to a right
of termination, cancellation or acceleration of any obligation with respect to
(presently or with the passage of time), or otherwise be in conflict with, any
term of, or affect the validity or enforceability of any agreement or other
commitment to which Geron is a party and which would materially and adversely
affect Geron, or (v) result in the creation of any lien, pledge, mortgage,
claim, charge or encumbrance upon any assets of Geron.

          (e) Litigation. There are no actions, suits or proceedings pending or,
to Geron’s knowledge, threatened, against Geron before any Governmental
Authority which question Geron’s right to enter into or perform this Agreement
or the Transaction Documents to which Geron is a party, or which question the
validity of this Agreement or any of the other Transaction Documents.

     7.3 Warranties of the Company. Exeter and the Company, severally and not
jointly, each hereby represent and warrant to Geron that, as of the Effective
Date, the following statements are and shall be true and correct:

          (a) Organization. The Company is a corporation duly organized and
validly existing under the laws of Delaware. The Company has the corporate power
and authority to enter into and perform this Agreement and the Transaction
Documents to which the Company is a party. The Company is a wholly owned
subsidiary of Exeter, it has not transacted any business and was formed for the
purposes of consummating the transactions contemplated by this Agreement.

          (b) Authorization. All corporate action on the part of the Company
necessary for the authorization, execution and delivery of this Agreement and
the Transaction Documents to

Confidential

23



--------------------------------------------------------------------------------



 



which the Company is a party and for the performance of all of its obligations
hereunder and thereunder has been taken, and this Agreement and such Transaction
Documents, when fully executed and delivered, shall each constitute a valid,
legally binding and enforceable obligation of the Company.

          (c) Government and Other Consents. No consent, authorization, license,
permit, registration or approval of, or exemption or other action by, any
Governmental Authority, or any other Person, is required in connection with the
Company’s execution, delivery and performance of this Agreement or the
Transaction Documents to which the Company is a party, or if any such consent is
required the Company has satisfied any applicable requirements.

          (d) Effect of Agreement. The Company’s execution, delivery and
performance of this Agreement and the Transaction Documents to which the Company
is a party will not (i) violate the certificate of incorporation of the Company
or any provision of Applicable Law, (ii) violate any judgment, order, writ,
injunction or decree of any court applicable to the Company, (iii) have any
effect on the compliance of the Company with any applicable licenses, permits or
authorizations which would materially and adversely affect the Company,
(iv) result in the breach of, give rise to a right of termination, cancellation
or acceleration of any obligation with respect to (presently or with the passage
of time), or otherwise be in conflict with, any term of, or affect the validity
or enforceability of any agreement or other commitment to which the Company is a
party and which would materially and adversely affect the Company, or (v) result
in the creation of any lien, pledge, mortgage, claim, charge or encumbrance upon
any assets of the Company.

          (e) Litigation. There are no actions, suits or proceedings pending or,
to the Company’s knowledge, threatened, against the Company before any
Governmental Authority which question the Company’s right to enter into or
perform this Agreement or the Transaction Documents to which the Company is a
party, or which question the validity of this Agreement or any of the other
Transaction Documents.

8. Term and Termination

     8.1 Term. This Agreement shall be effective as of the Effective Date, and
shall continue in effect until terminated pursuant to Section 8.2.

     8.2 Termination. This Agreement shall terminate in accordance with any of
the following:

          (a) Upon the mutual written agreement of the Shareholders.

          (b) By a Shareholder, pursuant to written notice (a “Breach Notice”)
to the other Shareholder (i) if any representation or warranty of the other
Shareholder set forth herein was not true and correct in any material respect
when made, in which case such Breach Notice shall only be effective as provided
herein if given prior to the one-year anniversary of the Closing, or (ii) if the
other Shareholder materially breaches any material provision of this Agreement
or of the Contribution and License Agreement and such breach continues for a
period of ninety (90) days after the delivery of the Breach Notice. Such Breach
Notice to the other Shareholder (the “Breaching Party”) shall describe the
default in reasonable detail and shall be effective only

Confidential

24



--------------------------------------------------------------------------------



 



after the Shareholders have completed the dispute resolution procedures set
forth in Sections 6.6(b) and 6.6(c) and it is determined by an arbitral panel in
accordance with Section 11.1(b) that such breach shall terminate this Agreement
or entitle the non-breaching Shareholder to terminate this Agreement, exercise
its rights under Section 8.3(a) or suspend performance under this Agreement.

          (c) By a Shareholder (the “Non-Bankrupt Party”), effective immediately
upon written notice to the other Shareholder (the “Bankrupt Party”), in the
event of (i) the filing of a petition by or against the Bankrupt Party under any
provision of the Bankruptcy Reform Act, Title 11 of the United States Code, as
amended or recodified from time to time, or under any similar law relating to
bankruptcy, insolvency or other relief for debtors, (ii) appointment of a
receiver, trustee, custodian or liquidator of or for all or any part of the
assets or property of the Bankrupt Party, (iii) the insolvency of the
Shareholder, or (iv) the making of a general assignment for the benefit of
creditors by the Bankrupt Party.

          (d) At such time as one Shareholder acquires all of the outstanding
Securities of the other Shareholder, effective upon the closing of such
acquisition.

     8.3 Effect.

          (a) If an event described in Section 8.2(b) occurs then, in addition
to any rights, remedies or claims available to the non-breaching Shareholder
(the “Non-Breaching Party”) in equity or under law, the Non-Breaching Party
shall have the right to buy 100% of the Breaching Party’s Securities at a price
equal to fifty percent (50%) of the FMV of such Securities.

          (b) If an event described in Section 8.2(c) occurs, the Non-Bankrupt
Party shall have the right to terminate this Agreement and, at the option of the
Non-Bankrupt Party, (i) buy up to 100% of the Bankrupt Party’s Securities at a
price equal to the FMV of such Securities, or (ii) cause the Company to be
dissolved and liquidated in accordance with the procedures described in Section
6.6(f).

          (c) In the event that Exeter fails to contribute the remainder of the
Exeter Purchase Price in accordance with Section 3.2(b), and such failure
continues for thirty (30) days (the “Default Notice Period”) following written
notice of such failure from Geron (an “Exeter Payment Breach”), then Geron shall
have the right, in the alternative to exercise of its rights under
Sections 8.2(b) and 8.3(a), to acquire from Exeter such number of shares of
Common Stock (the “Defaulted Shares”) equal to the Default Ratio multiplied by
the number of shares of Common Stock then held by Exeter. The “Default Ratio”
shall equal the unpaid portion of the Exeter Purchase Price divided by the
Exeter Purchase Price. The consideration for the acquisition of the Defaulted
Shares will be payment by Geron to the Company of the unpaid portion of the
Exeter Purchase Price. In the event Geron wishes to exercise its right to
acquire the Defaulted Shares, it shall notify the Company and Exeter in writing
within ten (10) business days following the end of the Default Notice Period,
and the closing of such repurchase shall occur within the next thirty (30) days.

     8.4 Continuing Liability; Survival. Termination of this Agreement for any
reason shall not release either Shareholder or the Company from any liability or
obligation which has

Confidential

25



--------------------------------------------------------------------------------



 



already accrued as of the effective date of such termination, and shall not
constitute a waiver or release of, or otherwise be deemed to prejudice or
adversely affect, any rights, remedies or claims, whether for damages or
otherwise, which a Shareholder or the Company may have hereunder, at law, equity
or otherwise or which may arise out of or in connection with such termination.
The rights and obligations of the Parties under Sections 6.2, 6.3, 6.4 (to the
extent provided therein), 8, 9.7 and 11 shall survive any termination of this
Agreement.

     8.5 Return of Confidential Information. Upon the termination of this
Agreement, each Party, at its own cost, shall promptly return to the Disclosing
Party any and all documents and materials constituting or containing
Confidential Information of the Disclosing Party which are in its possession or
control, or at its option, shall destroy such documents and materials and
certify such destruction in writing to the Disclosing Party.

9. Transfer Restrictions

     9.1 General Restriction. Subject to Sections 9.2 and 9.6, for so long as
this Agreement remains in effect, and except as otherwise specifically provided
in this Agreement or agreed to in writing by the other Shareholder, each
Shareholder agrees not to sell, transfer, assign, hypothecate or in any way
alienate (“Transfer”) any Securities, or any right or interest therein, except
to the following (each, a “Successor in Interest”) (1) to an Affiliate of such
Shareholder, or (2) to a Person in connection with a Change of Control, provided
that if such Person is a substantial competitor of the Company or the other
Shareholder Supermajority Approval of the Board is required before the transfer.
In the case of any Transfer permitted hereunder, the transferring Shareholder
shall deliver to the other Shareholder (a) at least ten (10) Business Days prior
to such Transfer, a written notice stating its intention to Transfer Securities,
the name and share ownership of the transferee, the number of Securities to be
Transferred, and the price and other material terms and conditions of the
Transfer, and (b) on or prior to the effective date of the Transfer and in a
form reasonably acceptable to the other Shareholder and its counsel, the
transferee’s written acknowledgment of and agreement to be bound by, and to vote
the transferred Securities at all times in accordance with, the terms of this
Agreement.

     9.2 Permitted Transfers.

          (a) General. Except as permitted under Section 9.1, in the event a
Shareholder (the “Selling Party”) desires to Transfer all or any portion of its
Securities to any Person, the Selling Party shall first provide written notice
(an “Offer Notice”) to the other Shareholder of its desire to Transfer. Such
Offer Notice shall specify, among other things, the Person to whom the Selling
Party wishes to Transfer, the Securities to be Transferred, and the price and
other material terms and conditions of the proposed Transfer. The other
Shareholder shall then have the right to exercise either (i) the right of first
refusal set forth in Section 9.2(b), or (ii) the co-sale right set forth in
Section 9.2(c).

          (b) Right of First Refusal.

               (i) On receipt of an Offer Notice, the other Shareholder shall
have the right, upon written notice to the Selling Party within thirty (30) days
following the receipt of

Confidential

26



--------------------------------------------------------------------------------



 



such notice, to purchase at the same price and other terms and conditions set
forth in the Offer Notice, all, but not less than all, of its Pro Rata share of
the Securities subject thereto.

               (ii) If the right of first refusal described in Section 9.2(b)(i)
is duly exercised, then, upon notice of such exercise the Selling Party shall be
legally obligated to sell, and any electing Shareholder shall be legally
obligated to purchase, the Securities described in the Offer Notice on the terms
and conditions set forth therein. The Parties shall cooperate in good faith with
respect to all actions necessary and appropriate to promptly effect such
purchase and sale, including, without limitation, the execution of all
reasonably requested documentation and the acquisition of all required approvals
and consents from, and the making of all required applications, notifications or
filings to or with, Governmental Authorities.

               (iii) If the right of first refusal described in
Section 9.2(b)(i) is not duly exercised, then, subject to Section 9.2(c), the
Selling Party shall have the right, for sixty (60) days following the expiration
(or earlier termination) of the applicable exercise period, to sell the subject
Securities to the Person set forth in the Offer Notice, on the terms and
conditions specified therein; provided, that prior to such sale the purchaser
agrees in writing to be bound, from and after its purchase, by this Agreement,
upon which the Selling Party shall be released from its obligations and
liabilities hereunder with respect to the Transferred Securities (except for any
liability or obligation accrued as of such date).

          (c) Co-sale Right. If the right of first refusal described in
Section 9.2(b) is not exercised by the Shareholder receiving the Offer Notice as
provided therein, such Shareholder shall have the right to participate in the
Transfer of Securities (at the same price and other terms and conditions set
forth in the Offer Notice) by written notice to the Selling Party within thirty
(30) days following receipt of such notice. Upon exercise of such co-sale right,
the exercising Shareholder shall be entitled to sell a number of Securities
which is equal to the product of (x) such Shareholder’s Company Interest, and
(y) the number of Securities which the Selling Party proposes to Transfer (and
there shall be a corresponding reduction in the number of Securities which the
Selling Party may include in the proposed Transfer).

     9.3 Board Approval; Legends. All Transfers of Securities shall be subject
to approval by the Board. Each Shareholder shall cause its Board nominee to vote
in favor of any proposed Transfer complying with the foregoing terms of this
Section 9 and to vote against any proposed Transfer that fails to do so
(including in any vote required pursuant to Exhibit 5.7).

     9.4 Endorsement of Certificates.

          (a) In addition to any other legend which the Company may deem
advisable under the Securities Act and state securities laws, the certificates
representing all shares of outstanding Securities, other than shares issued
through a Public Offering or in compliance with Rule 144 promulgated under the
Securities Act (“Rule 144”), shall be endorsed at all times with a legend
substantially similar to the following:

     THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AND CERTAIN RESTRICTIONS ON VOTING CONTAINED IN THE
FORMATION AND

Confidential

27



--------------------------------------------------------------------------------



 



SHAREHOLDERS AGREEMENT, DATED APRIL 5, 2005, AMONG START LICENSING, INC. (THE
“COMPANY”) AND CERTAIN STOCKHOLDERS LISTED ON THE SIGNATURE PAGES THEREOF. A
COPY OF THE ABOVE REFERENCED AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE
COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.

     THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT BE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR AN EXEMPTION FROM
REGISTRATION, UNDER SAID ACT.

          (b) The obligations of the Shareholders shall be binding upon each
Person to whom such Shareholder transfers Securities except for sales of the
Securities pursuant to an effective registration statement under the Securities
Act (a “Public Offering”) or in compliance with Rule 144. Prior to consummation
of any transfer of Securities, other than a transfer pursuant to a Public
Offering or in compliance with Rule 144, the transferor shall deliver to the
Company an opinion of counsel reasonably satisfactory to the Company stating
that, in the opinion of such counsel, such transfer complies with all applicable
state and Federal securities laws and does not require that the Securities
transferred be registered under any applicable state or Federal securities law.

     9.5 Improper Transfer. Any attempt to transfer any shares of Securities
otherwise than in accordance with this Agreement shall, to the fullest extent
permitted by law, be null and void and, to the fullest extent permitted by law,
neither the Company nor any transfer agent of the Securities shall give any
effect to such attempted transfer in its stock records.

     9.6 Prohibitions on Transfers to Substantial Competitors. Notwithstanding
anything to the contrary in this Agreement, no Shareholder shall directly or
indirectly Transfer to any Person who is a substantial competitor of the Company
or the other Shareholder any Securities, provided that a Transfer, directly or
indirectly, of all or a portion of Exeter’s Securities (including through a
Change of Control of Exeter), by the ultimate beneficial owner or owners of
Exeter as of the Effective Date, (i) for estate planning purposes, (ii) by
operation of a trust instrument, will or similar document, or (iii) by operation
of law, in each case to a trust, foundation or similar entity, shall not be
deemed to be a Transfer to a substantial competitor.

     9.7 Appraisal Procedure. Prior to any Transfer of Securities pursuant to
Section 6.6 or 8.3, the FMV of the Securities being Transferred shall be
determined by the appraisal procedure described in this Section 9.7.

          (a) Appointment of Appraisers. (1) Each of the Shareholders shall
appoint an appraiser (i.e., total of two appraisers) within thirty (30) days of
the date of receipt by the recipient Shareholder of the notice required pursuant
to Section 6.6 or 8.3, as applicable, in connection with the proposed Transfer.
Such two appraisers shall appoint a third appraiser. Each appraiser appointed
hereunder shall be reputable, independent of and not affiliated with either
Shareholder (or any Affiliate of either Shareholder), shall have experience in
the Field, and

Confidential

28



--------------------------------------------------------------------------------



 



shall be qualified to appraise the fair market value of the Company and the
selling Shareholder’s Securities.

          (b) Appraisal. Each appraiser appointed pursuant to this Section 9.7
shall promptly render a written good faith appraisal of the FMV per share of the
Securities proposed to be sold. FMV will be the arithmetical average of the two
appraisals that are closest to each other. Notwithstanding the foregoing, if a
Shareholder fails to appoint an appraiser, the appraiser appointed by the other
Shareholder shall conduct the appraisal alone, and FMV shall be as determined by
such appraiser.

          (c) Timing. Appraisers shall be instructed to complete their
appraisals as promptly as possible and, in any event, within thirty (30) days
after the appointment of the final appraiser, and to provide their written
appraisal at the same time to both Shareholders. Each Shareholder shall take all
actions reasonably necessary to cause the appraisers to complete the appraisal
process in an expeditious and competent manner within such period.

          (d) Effect of Appraisal; Costs. Any determination of FMV pursuant to
this Section 9.7 shall be conclusive and binding upon each of the Shareholders
for purposes of the Transfer in question. Each Shareholder shall bear its Pro
Rata share of the costs of any appraisal done pursuant hereto, unless such
appraisal is required pursuant to Section 8.3, in which case the Breaching Party
shall bear one hundred percent (100%) of the costs of such appraisal.

     9.8 Use of Corporate Name; Trademarks and Logos. No Party (nor any of its
controlled Affiliates) shall, either during the term of this Agreement or
thereafter, utilize (except as permitted by applicable law), register or seek to
register the corporate name, trademarks or logos of any other Party, or any
similar corporate name, trademark or logo, for any purpose whatsoever, without
the prior written consent of such Party.

10. Indemnification

     10.1 Indemnification. Each Shareholder (in such capacity, the “Indemnifying
Party”) shall indemnify, defend and hold harmless the other Shareholder and such
Shareholder’s officers, directors, employees, shareholders and agents (each an
“Indemnified Party”), from and against any and all claims, demands, liabilities,
costs, damages, expenses (including, without limitation, attorneys’ fees and
expenses), and causes of action of any nature whatsoever (collectively,
“Losses”) arising from or in any way related to any breach of any representation
or warranty made by the Indemnifying Party hereunder. The representations and
warranties shall survive the Closing until the twelve-month anniversary of the
Closing Date (the “Survival Date”), provided, that any claim for indemnification
based upon a breach of any such representation or warranty and asserted prior to
the Survival Date by written notice in accordance with Section 10.2 shall
survive until final resolution of such claim. The obligations of the
Indemnifying Party under this Section 10 shall survive any termination of this
Agreement.

     10.2 Indemnification Procedures. If any lawsuit or enforcement action is
filed against an Indemnified Party with respect to which such Indemnified Party
is entitled to indemnification under this Section 10 or an Indemnified Party
becomes aware of any fact, condition or event which may give rise to Losses for
which indemnification may be sought under this Section 10,

Confidential

29



--------------------------------------------------------------------------------



 



then such Indemnified Party shall give notice thereof (a “Claim Notice”) to the
Indemnifying Party against whom indemnity is sought as promptly as practicable.
The failure of an Indemnified Party to give a timely Claim Notice hereunder
shall not affect its rights to indemnification hereunder, except to the extent
that the Indemnifying Party demonstrates that such failure actually damaged the
Indemnifying Party. If within fifteen (15) days after receipt of the Claim
Notice the Indemnifying Party acknowledges in writing to the Indemnified Party
that Indemnifying Party is obligated under the terms of its indemnity hereunder
in connection with such lawsuit or action (or that it will defend under a
reservation of rights), then the Indemnifying Party shall be entitled, at its
own cost, risk and expense, (a) to take control of the defense and investigation
of such lawsuit or action, (b) to employ and engage attorneys of its own choice
to handle and defend the same unless the named parties to such action or
proceeding include both the Indemnifying Party and the Indemnified Party and
such Indemnified Party has been advised in writing by counsel that there may be
one or more legal defenses available to the Indemnified Party that are different
from or additional to those available to the Indemnifying Party, in which event,
the Indemnified Party shall be entitled, at the Indemnifying Party’s cost and
expense, to retain separate counsel of its own choosing, and (c) to compromise
or settle such claim, which compromise or settlement shall be made only with the
prior written consent of the Indemnified Party, such consent not to be
unreasonably withheld. In connection with the Indemnifying Party’s defense of
the Indemnified Party as described in the foregoing sentence, the Indemnified
Party shall (at the Indemnifying Party’s cost and expense) cooperate in all
reasonable respects with the Indemnifying Party and its attorneys in the
investigation, trial and defense of such lawsuit or action and any appeal
arising therefrom; provided, however, that the Indemnified Party may, at its own
cost, participate in the investigation, trial and defense of such lawsuit or
action and any appeal arising therefrom. The Shareholders shall cooperate with
each other in any notifications to insurers. If the Indemnifying Party fails to
assume the defense of such claim within fifteen (15) business days after receipt
of the Claim Notice, then the Indemnified Party (upon delivering notice to such
effect to the Indemnifying Party) shall have the right (but not the obligation)
to undertake, at the Indemnifying Party’s cost and expense, the defense,
compromise or settlement of such claim on behalf of, and for the account and
risk of, the Indemnifying Party. In the event the Indemnified Party assumes the
defense of the claim, the Indemnified Party will keep the Indemnifying Party
timely informed of the progress of any such defense, compromise or settlement,
provided that any such compromise or settlement shall be made only with the
prior written consent of the Indemnifying Party, such consent not to be
unreasonably withheld. The Indemnifying Party shall be liable for any settlement
of any action effected pursuant to and in accordance with this Section 10 and
for any final judgment (subject to any right of appeal), and the Indemnifying
Party agrees to indemnify and hold harmless the Indemnified Party from and
against any Losses by reason of such settlement or judgment.

11. General Provisions

     11.1 Governing Law; Dispute Resolution.

          (a) Governing Law. The validity, construction and enforceability of
this Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of California, irrespective of the conflict of laws
principles of the State of California, as to all matters, except to the extent
that the Delaware Corporation Law is applicable to the terms

Confidential

30



--------------------------------------------------------------------------------



 



and provisions hereof, and to such extent this Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware.

          (b) Dispute Resolution. Except as provided for Deadlocks pursuant to
Section 6.6, and with respect to Breach Notices, provided prior negotiations and
mediation as set forth in Section 6.6 fail to resolve such Breach Notice, any
controversy, claim or dispute arising out of or related to this Agreement or to
the breach or interpretation thereof (a “Dispute”) shall be solely and
exclusively settled by confidential, binding arbitration in accordance with the
then-current commercial arbitration rules of the American Arbitration
Association, subject to the terms and conditions of this Section 11.1. Any Party
may initiate the arbitration of a Dispute by sending written notice of such
election to the other Parties clearly marked “Arbitration Demand” (the
“Arbitration Demand”). The Dispute shall be adjudicated by three (3) neutral and
impartial arbitrators. In the event that only two Parties are parties to the
dispute, each Party shall nominate one arbitrator within thirty (30) days after
the other Party’s receipt of the Arbitration Demand, and the two arbitrators so
named will then, within ninety (90) days of the receipt of the Arbitration
Demand, jointly appoint the third arbitrator, who shall serve as chairperson of
the arbitration tribunal; provided that if the two arbitrators cannot agree
within such period on a third arbitrator, the American Arbitration Association
shall appoint the third arbitrator. In the event that three Parties are parties
to the dispute, each Party shall appoint one arbitrator and the American
Arbitration Association shall appoint one of them to serve as chairperson of the
arbitration tribunal. The decision of the arbitration tribunal shall be final
and binding upon the parties to the dispute, and may be entered in any competent
court for judicial acceptance of such an award and order of enforcement. All
costs of the arbitration and arbitrators shall be shared equally by the parties
to the dispute, but each Party shall be responsible for the costs of its own
legal and other representatives and witnesses. The arbitrators shall not have
the right or authority to award punitive damages to any Party. Notwithstanding
anything to the contrary in this Section 11.1, each Party may, and expressly
reserves the right to, seek judicial relief from any court of competent
jurisdiction in order to obtain an injunction or other equitable relief or to
enforce the provisions of Sections 6.2, 6.3, 6.4 or 6.8 or to otherwise obtain
temporary relief pending the outcome of the arbitration. Arbitration will take
place in Phoenix, Arizona. The Parties agree that the arbitration proceedings
and its contents shall be kept confidential, except as may otherwise be required
by applicable law.

          (c) Consent to Jurisdiction. Each of the Parties irrevocably submits
to the jurisdiction of (i) the Superior Court of the State of Arizona, Maricopa
County, (ii) the United States District Court in Phoenix, Arizona, for the
District of Arizona, (iii) the Superior Court of the State of California, San
Francisco County, and (iv) the United States District Court in San Francisco,
California, for the Northern District of California, for the purposes of any
suit, action or other proceeding not foreclosed by binding arbitration under
Section 11.1(b). Each of the Parties further agrees that service of any process,
summons, notice or document by United States registered mail to such Party’s
respective address set forth below shall be effective service of process for any
action, suit or proceeding in Arizona or California with respect to any matters
to which it has submitted to jurisdiction in this Section 11.1(c). Each of the
Parties irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or other proceeding not foreclosed by binding
arbitration under Section 11.1(b) in (i) the Superior Court of the State of
Arizona, Maricopa County, (ii) the United States District Court in Phoenix,
Arizona, for the District of Arizona, (iii) the Superior Court of the State of
California, San

Confidential

31



--------------------------------------------------------------------------------



 



Francisco County, and (iv) the United States District Court in San Francisco,
California, for the Northern District of California, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or other proceeding brought in any such
court has been brought in an inconvenient forum.

     11.2 Notices and Other Communications. Any and all notices required or
otherwise contemplated to be made under this Agreement shall be in writing and
in English and shall be provided by one or more of the following means and shall
be deemed to have been duly given (a) if delivered personally, when received,
(b) if transmitted by facsimile, on the first (1st) Business Day following
receipt of a transmittal confirmation, or (c) if by overnight courier service,
on the second (2nd) Business Day following the date of deposit with such courier
service, or such earlier delivery date as may be confirmed in writing to the
sender by such courier service. All such notices shall be addressed as follows:

If to Exeter:

4455 East Camelback Road
Suite B100
Phoenix, AZ 85018
Attention: Jonathan Thatcher

with copies (which copy shall not constitute notice) to:
stART Licensing, Inc.
4455 East Camelback Road
Suite B100
Phoenix, AZ 85018
Attention: Manager

and

Morrison & Foerster LLP
425 Market Street
San Francisco, CA 94105
Attention: John Campbell, Esq.
Telephone: 415-268-7000
Facsimile: 415-268-7522

If to Geron:

230 Constitution Drive
Menlo Park, CA 94025
Attention: Chief Executive Officer

with a copy (which copy shall not constitute notice) to:

stART Licensing, Inc.
4455 East Camelback Road
Suite B100
Phoenix, AZ 85018
Attention: Manager

Confidential

32



--------------------------------------------------------------------------------



 



and

230 Constitution Drive
Menlo Park, CA 94025
Attention: General Counsel

If to the Company:

stART Licensing, Inc.
4455 East Camelback Road
Suite B100
Phoenix, AZ 85018
Attention: Manager

with a copy (which copy shall not constitute notice) to:

12357A Riata Trace Pkwy, Suite 100
Austin, Texas 78727
Attention: Scott Davis

and

Geron at the address first set forth above

or to such other address or facsimile number as a Party may have specified to
the other Parties in writing delivered in accordance with this Section 11.2.

     11.3 Severability. If any provision in this Agreement shall be found or be
held to be invalid or unenforceable then the meaning of said provision shall be
construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it shall be severed
from the remainder of this Agreement which shall remain in full force and effect
unless the severed provision is essential and material to the rights or benefits
received by any Party. In such event, the Parties shall use best efforts to
negotiate, in good faith, a substitute, valid and enforceable provision or
agreement which most nearly effects the Parties’ intent in entering into this
Agreement.

     11.4 References; Subject Headings. Unless otherwise indicated, references
to Sections and Exhibits herein are to Sections of, and Exhibits to, this
Agreement. The subject headings of the Sections of this Agreement are included
for the purpose of convenience of reference only, and shall not affect the
construction or interpretation of any of its provisions.

     11.5 Further Assurances. The Parties shall each perform such acts, execute
and deliver such instruments and documents, and do all such other things as may
be reasonably necessary to accomplish the transactions contemplated in this
Agreement.

     11.6 Expenses. Each of the Parties will bear its own costs and expenses,
including, without limitation, fees and expenses of legal counsel, accountants,
brokers, consultants and other representatives used or hired in connection with
the negotiation and preparation of this Agreement and consummation of the
transactions contemplated hereby. All such expenses incurred by the Company
shall be borne by the Company to the maximum extent permitted by

Confidential

33



--------------------------------------------------------------------------------



 



Applicable Law including, without limitation, expenses relating to the formation
of the Company whether incurred by the Company or Exeter, any transfer taxes for
transfer of the Company stock to the Shareholders, registration charges, taxes,
fees and expenses relating to required governmental or regulatory approvals,
notary fees and legal fees and expenses.

     11.7 No Waiver. No waiver of any term or condition of this Agreement shall
be valid or binding on a Party unless the same shall have been set forth in a
written document, specifically referring to this Agreement and duly signed by
the waiving Party. The failure of a Party to enforce at any time any of the
provisions of this Agreement, or the failure to require at any time performance
by one or both of the other Party of any of the provisions of this Agreement,
shall in no way be construed to be a present or future waiver of such
provisions, nor in any way affect the ability of a Party to enforce each and
every such provision thereafter.

     11.8 Entire Agreement; Amendments. The terms and conditions contained in
this Agreement (including the Exhibits hereto) and the Transaction Documents
constitute the entire agreement between the Parties and supersede all previous
agreements and understandings, whether oral or written, between the Parties with
respect to the subject matter hereof. No agreement or understanding amending
this Agreement shall be binding upon any Party unless set forth in a written
document which expressly refers to this Agreement and which is signed and
delivered by duly authorized representatives of each Party.

     11.9 Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement except, in the case of the Shareholders, in
connection with a transfer of all of such Shareholder’s Securities in a manner
permitted hereunder, under terms reasonably acceptable to the non-assigning
Shareholder and providing for the assignee to be bound by the terms hereof, and
for the assigning Shareholder to remain liable for the assignee’s performance of
its obligations hereunder. Any assignment not in conformance with this
Section 11.9 shall be null, void and of no legal effect. This Agreement shall
inure to the benefit of, and shall be binding upon, the Parties and their
respective successors and permitted assigns.

     11.10 No Agency. The Parties are independent contractors. Nothing contained
herein or done in pursuance of this Agreement shall constitute either Party the
agent of the other Party for any purpose or in any sense whatsoever.

     11.11 No Beneficiaries. Nothing herein express or implied, is intended to
or shall be construed to confer upon or give to any person, firm, corporation or
legal entity, other than the Parties and their Affiliates who hold Securities,
any interests, rights, remedies or other benefits with respect to or in
connection with any agreement or provision contained herein or contemplated
hereby.

     11.12 Effective Date of Transaction Documents. The Transaction Documents
(other than this Agreement and the Certificate) shall become effective
concurrently with consummation of the transactions described in Section 4.1.

     11.13 Counterparts. This Agreement may be executed in any number of
counterparts, and each counterpart shall constitute an original instrument, but
all such separate counterparts shall constitute only one and the same
instrument.

Confidential

34



--------------------------------------------------------------------------------



 



     11.14 Incidental and Consequential Damages. No Party nor its Affiliates
will be liable to any of the other Parties under any contract, negligence,
strict liability or other theory for any indirect, incidental or consequential
damages (including without limitation lost profits) with respect to a breach of
this Agreement or any Transaction Document.

     11.15 Representation. Each of the Parties understands, acknowledges and
agrees that:

          (a) Morrison & Foerster LLP (“M&F”) has acted as legal counsel to
Exeter in connection with the preparation of this Agreement and the Transaction
Documents.

          (b) M&F does not represent and has not been engaged to protect or
represent the interests of any Party other than Exeter. Such other Parties have
been afforded the opportunity to engage and seek the advice of independent legal
counsel in connection with this Agreement and the Transaction Documents.

          (c) Actual or potential conflicts of interest exist, may exist, may
have existed or may hereafter exist among the Parties.

     11.16 Waiver of Interested Director Provisions of Delaware General
Corporation Law. Both Geron and Exeter recognize that each of them may be
providing services to the Company and that Exeter in particular initially has
been retained as Manager of the Company pursuant to the Management Services
Agreement. The parties have provided for approval of various actions by the
Board, either by simple majority of the Board or in certain instances by a
supermajority of the Board. It is the intention of the parties that approval by
the Board of any transaction between the Company and either Geron or Exeter as
provided in this Agreement, in the Management Services Agreement and in other
documents related thereto (the “Related Documents”), whether by a simple
majority or where required by a supermajority, is intended to represent the only
approval necessary for the transaction in question to satisfy any and all board
or shareholder approval requirements of Section 144 of the Delaware General
Corporation Law (the “Interested Director Provisions”). Each of Exeter and Geron
hereby (i) irrevocably waive on behalf of themselves and their successors and
assigns any and all claims they may now or in the future have as shareholders of
the Company to advance any claim or seek relief under the Interested Director
Provisions with respect to any transaction that has been approved under the
terms this Agreement, the Management Services Agreement and the Related
Documents and (ii) agree that directors nominated by the other of them may vote
on all matters that may come before the Board and have such votes counted in
determining whether or not Board approval of any matter has been obtained

[Signature page follows]

Confidential

35



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused their respective duly
authorized representatives to execute this Formation and Shareholders Agreement
as of the Effective Date.

        EXETER LIFE SCIENCES, INC.
    By:   /s/ Jonathan Thatcher       Name:   Jonathan Thatcher      Title:    
    GERON CORPORATION
    By:   /s/ David J. Earp       Name:   David Earp      Title:         START
LICENSING, INC.
    By:   /s/ Scott Davis       Name:   Scott Davis      Title:        

[Signature Page to Formation and Shareholders Agreement]

Confidential

 



--------------------------------------------------------------------------------



 



FORMATION AND SHAREHOLDERS AGREEMENT

by and among

Exeter Life Sciences, Inc.

Geron Corporation

and

stART Licensing, Inc.

April 5, 2005

Confidential

 



--------------------------------------------------------------------------------



 



EXHIBIT 5.7

Actions Requiring Supermajority

Board Approval

     Notwithstanding any other provision of this Agreement, each of the
following actions will require the consent of at least four (4) Directors
present at any meeting called and held in accordance with the terms of this
Agreement:

     (1) The approval of the Annual Plan;

     (2) Any expenditure by the Company for capital goods that is not
specifically contemplated by the Annual Plan and involves a payment, in a single
transaction or series of related transactions, exceeding the greater of (1) $*
or (2) * percent (* %) of the Company’s revenues in the Company’s most recently
completed fiscal year;

     (3) Any borrowing of funds by the Company if it is not specifically
contemplated by the Annual Plan and, after giving effect thereto, the Company
has obligations for borrowed money exceeding the greater of (1) $* or (2) *
percent (* %) of the Company’s revenues in the Company’s most recently completed
fiscal year, and any guarantee by the Company of the obligations of a third
Person for borrowed money; and

     (4) Any grant of a pledge, charge, lien, mortgage or other encumbrance over
or in respect of the Company’s assets except (1) to secure the borrowing of
funds permitted under the preceding item, or (2) arising from capital leases or
other transactions in the ordinary course of the Company’s business and not
material, in the aggregate, to the Company’s operations.

     (5) Except as set forth in Section 5.13, any declaration or payment of any
dividend or other distribution with respect to Securities;

     (6) Any merger or consolidation of the Company, whether or not the Company
is the surviving entity;

     (7) Any sale or other disposition, other than in the ordinary course of
business, of assets representing more than * % by value of the Company’s assets,
other than pursuant to Section 6.6(f);

     (8) Any investment by the Company in, or acquisition of, another entity;

     (9) Any new issuance of Securities to any Person except as provided in this
Agreement;

     (10) Subject to the exceptions set forth in Section 9.1, any transfer of
Securities, other than pursuant to Sections 6.6(d), 6.6(e) and 8.3;



--------------------------------------------------------------------------------

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Confidential

 



--------------------------------------------------------------------------------



 



     (11) Adoption or amendment of the Certificate or the Bylaws;

     (12) Adoption or amendment of the Statement of Designation;

     (13) Any entry into or any material change in any transaction between the
Company, on the one hand, and either Party, on the other hand, other than any
transaction involving a license of Intellectual Property;

     (14) Any entry into, or rejection, termination or modification of, inbound
or outbound Intellectual Property licenses or sublicenses to (a) a Shareholder
or an Affiliate of a Shareholder (except to the extent provided in Section 6.1)
or (b) a substantial competitor of either Shareholder or of an Affiliate of
either Shareholder;

     (15) Adoption or amendment of the Predetermined Acquisition Guidelines;

     (16) Any acquisition of Intellectual Property other than in accordance with
the Predetermined Acquisition Guidelines;

     (17) Except as set forth in Sections 6.6(f) and 8.3(b), the liquidation or
dissolution of the Company; or

     (18) The * Acquisition.



--------------------------------------------------------------------------------

*   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Confidential

 



--------------------------------------------------------------------------------



 



Attachment 1

Terms of Acquisition Preferred Stock

     
Dividend Rights:
  Any dividends shall be paid on a pro rata basis to the holders of the
Acquisition Preferred Stock and the Common Stock on an as-converted basis.
 
   
Liquidation Preference:
  In the event of any liquidation, dissolution or winding up of the Company, the
holders of the Acquisition Preferred Stock shall be entitled to receive, prior
to any distribution to the holders of the Common Stock, an amount equal to the
Purchase Price plus all declared but unpaid dividends thereon (the “Preference
Amount”). After the full Preference Amount on all outstanding shares of
Acquisition Preferred Stock has been paid, any remaining funds and assets of the
Company legally available for distribution to shareholders shall be distributed
pro rata among the holders of the Common Stock and the Acquisition Preferred
Stock on an as-converted basis.
 
   

  A merger or consolidation of the Company in which its shareholders do not
retain a majority of the voting power in the surviving corporation, the sale of
all or substantially all the Company’s assets, and a public offering of shares
of Common Stock of the Company shall each be deemed to be a liquidation,
dissolution or winding up of the Company.
 
   
Redemption:
  The Acquisition Preferred Stock shall not be unilaterally redeemable at the
option of the Company or the holders.
 
   
Conversion Rights:
  The holders of the Acquisition Preferred Stock shall have the right to convert
their Preferred Stock into shares of Common Stock at any time. The total number
of shares of Common Stock into which the Acquisition Preferred Stock may be
converted initially will be determined by dividing the Purchase Price by the
conversion price. The initial conversion price will be the Purchase Price (i.e.,
a 1-to-1 initial conversion ratio). The conversion price will be subject to
adjustment to reflect stock dividends, stock splits and similar events and as
provided in “Antidilution Provisions” below.

Confidential

 



--------------------------------------------------------------------------------



 



     
Antidilution Provisions:
  The conversion price of the Acquisition Preferred Stock shall be subject to
adjustment on a broad-based weighted average basis for issuances at a purchase
price less than the then-effective conversion price with carve-outs for
issuances of Common Stock reserved for issuance to employees, consultants,
officers or directors pursuant to stock purchase or stock option plans or
agreements or other incentive stock arrangements approved by the Board
(“Incentive Pool”); issuances in connection with the exercise or conversion of
exercisable or convertible securities that are outstanding as of the closing or
are subsequently issued pursuant to a carve-out; issuances in connection with
acquisitions; issuances which are approved by the affirmative vote of a majority
of the Board of Directors as not being subject to the antidilution provisions;
and issuances to strategic partners, all subject to standard limitations.
Proportional adjustments shall be made to the conversion price for stock splits,
stock dividends and other recapitalizations.
 
   
Voting Rights:
  Each share of Acquisition Preferred Stock shall carry a number of votes equal
to the number of shares of Common Stock then issuable upon its conversion into
Common Stock. The Acquisition Preferred Stock shall generally vote together with
the Common Stock and not as a separate series or class, except as provided by
law or as provided in “Protective Provisions” below.
 
   
Protective Provisions:
  Consent of the holders of a majority of the outstanding Acquisition Preferred
Stock, voting separately as a separate series shall be required for: (i) any
amendment or change of the rights, preferences, privileges or powers of, or the
restrictions that provide for the benefit of, the Acquisition Preferred Stock
that adversely affects such shares; (ii) any increase or decrease in the number
of authorized shares of the Acquisition Preferred Stock; (iii) any action that
authorizes, creates or issues shares of any class of stock having preferences
superior to or on parity with the Acquisition Preferred Stock; and (iv) any
action that reclassifies any outstanding shares of Acquisition Preferred Stock.

Confidential

 